Citation Nr: 1143329	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-41 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The case was remanded by the Board in June 2011 to obtain additional treatment records and to afford the Veteran a VA examination.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Sleep apnea was first diagnosed many years after the Veteran's active duty and is not causally related to such service, including his service-connected PTSD.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in September 2007 complied with VA's duty to notify the Veteran with regards to the issue of service connection for sleep apnea, to include as secondary to the service-connected PTSD.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2011 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record as well as the statements of the Veteran, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In the present appeal, the Veteran contends that his sleep apnea is related to his military service, including being secondary to his service-connected PTSD.

The Veteran's STRs show no treatment for, or diagnosis of, sleep apnea or any other sleeping disorder.  A periodic examination in November 1980 did not reveal any sleep problems.  The Veteran's retirement examination in December 1991 did not show any diagnosis of sleep apnea or include any complaints associated with sleep apnea.  In his accompanying report of medical history, the Veteran indicated that he did not have frequent trouble sleeping.

According to post-service medical records, the first diagnosis of sleep apnea was in February 2005.  A sleep study in August 2005 confirmed the diagnosis of sleep apnea.  The Veteran's treatment records dated through June 2011 continue to show a diagnosis of sleep apnea; none of his records include any medical opinion relating it to his military service, including being secondary to his service-connected PTSD.

The Veteran was afforded a VA examination in July 2011.  At that time, he reported that he was diagnosed four to five years prior to the evaluation.  The examiner noted the August 2005 sleep study showing a diagnosis of sleep apnea.  The Veteran did not report the onset of his symptomatology, nor did he report why he believed that it was secondary to his service-connected PTSD.  Following an examination, the Veteran was diagnosed with obstructive sleep apnea.  The examiner opined that it was less likely that the disorder had its clinical onset in service as a review of the service treatment records did not indicate evidence that the Veteran presented with complaints consistent with sleep apnea during his active duty.  The examiner further indicated that the Veteran's sleep apnea was less likely than not caused, or aggravated, by the service-connected PTSD or that it was otherwise related to active duty.  In providing a negative nexus opinion on the secondary service connection issue, the examiner explained that a review of research studies published in peer reviewed medical journals did not establish a causal relationship between PTSD as a cause for sleep apnea.

Based on a review of the evidence, the Board finds that service connection for sleep apnea is not warranted on direct and secondary bases.  Although the Veteran has been diagnosed with sleep apnea, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his respiratory system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his respiratory system.  

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any opinion that the Veteran's sleep apnea is related to his military service.  The only medical opinion of record, that of the July 2011 VA examiner, indicates that the Veteran's sleep apnea is not related to his military service.  That opinion is uncontradicted and is supported by a rationale.  

In reaching this conclusion, the Board observes that the Veteran has not contended that his sleep apnea was diagnosed in service.  Indeed, the Veteran has not contended, nor does the evidence show, that he had any symptomatology in service.  

In this regard, the Board notes that the Veteran's retirement examination in December 1991 did not show any complaints associated with sleep apnea.  Moreover, the Veteran denied having frequent trouble sleeping.  The Board finds that the onset of his post-service sleep apnea did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing sleep apnea until 2005, over a decade after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sleep complaints, symptoms, or findings for over a decade between the period of active service and a diagnosis of sleep apnea is itself evidence which tends to show that the Veteran's sleep apnea did not have its onset in service or for years thereafter.  

Moreover, the evidence does not show that the Veteran's sleep apnea is secondary to his service-connected PTSD.  The July 2011 examiner provided a negative nexus opinion for secondary service connection that is supported by a rationale.  As indicated by the examiner, medical literature does not show a causal relationship between PTSD and sleep apnea.  The examiner also reviewed the claims file, which contained the Veteran's contentions and treatment records, and the examination also includes the Veteran's reports of his disability.  The Veteran did not provide any lay evidence to the examiner to indicate why he believed that his sleep apnea was either caused or aggravated by his PTSD.  The competent medical evidence of record fails to show that the Veteran's sleep apnea is aggravated by his service-connected PTSD or that his PTSD directly caused his sleep apnea.  None of the Veteran's voluminous post-service treatment records show any relationship between his sleep apnea and his service-connected PTSD.  In this regard, the Board observes that the Veteran was afforded a fee-based examination for his PTSD in September 2010 but that the examination did not indicate that the Veteran had any disorder either caused, or aggravated, by his PTSD.

The Board acknowledges the Veteran's belief that his sleep apnea is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to service connection for sleep apnea, on a direct basis and as secondary to the service-connected PTSD, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


